Citation Nr: 0213775	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  92-04 247	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, other than post-traumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



FINDINGS OF FACT

1.  The veteran in this case served on active duty from April 
1968 to April 1970.

2.  In September 1989, the Louisville, Kentucky, Regional 
Office (RO) of the Department of Veterans Affairs (VA) issued 
a rating decision denying entitlement to service connection 
for PTSD.  In March 1991, the RO issued a rating decision 
denying service connection for a psychiatric disorder, to 
include PTSD.  The veteran appealed those determinations.

3.  In January 1996, the Board of Veterans' Appeals (Board) 
denied service connection for a psychiatric disorder, to 
include PTSD.  That decision was appealed to the United 
States Court of Appeals for Veterans Claims (Court).

4.  In March 1998, the Court affirmed the Board's denial of 
service connection for PTSD, and vacated and remanded to the 
Board that portion of the January 1996 decision in which 
service connection had been denied for an acquired 
psychiatric disorder, other than PTSD.  

5.  In July 2000, the Board again denied entitlement to 
service connection for an acquired psychiatric disorder, 
other than PTSD.  

6.  The veteran died on August 5, 2001, while his claim was 
pending at the Court.

7.  On August 8, 2001, the Court issued an Order whereby the 
Board's July 2000 decision was vacated, and the claim 
remanded to the Board.

8.  In June 2002, the Court issued an Order recalling its 
mandate, withdrawing its August 8, 2001, Order, vacating the 
Board's July 2000 decision, and dismissing the appeal before 
the Court for lack of jurisdiction.



CONCLUSION OF LAW

The July 2000 Board decision is vacated, and the appeal is 
dismissed.  38 U.S.C.A. § 7104(a) (West Supp. 2002); 38 
C.F.R. § 20.1302 (2001); Landicho v. Brown, 7 Vet. App. 42, 
47 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 1996, the Board entered a final decision, denying 
the veteran's appeal of a March 1991 rating decision whereby 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, had been denied.  In March 1998, 
the Court vacated, and remanded to the Board, that portion of 
the veteran's appeal that pertained to a claim of entitlement 
to service connection for an acquired psychiatric disorder, 
other than PTSD.  In July 2000, the Board entered a final 
decision, again denying the veteran's claim.  On August 8, 
2001, the Court again vacated, and remanded to the Board, the 
issue on appeal.  The Court was later notified that the 
veteran had died on August 5, 2001.  The Court, in June 2002, 
accordingly issued an Order dismissing the appeal, 
withdrawing the August 2001 Order, recalling its mandate, and 
vacating the July 2000 decision of the Board. 

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal 
has become moot by virtue of the death of the veteran and 
must be dismissed by the Board for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 20.1302 
(2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).



ORDER

The appeal is dismissed.




		
	                                                    C. W. 
SYMANSKI
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



